DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification provide no antecedent basis for the claim 7 limitation “the roaming time.” The Specification makes no mention of “roaming time” prior to claim 7 and a discussion or description of roaming time is completely absent from the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the main module processing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is believed that Claim 2 is meant to recite either 1) “the processing unit”; 2) “the main module”; or 3) “the processing unit or main module.” 
Claim 4 recites the limitation "the communication of the main module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is believed that Claim 4 is meant to recite 1) “the main module communication”; or 2) “a communication of the main module"
Claim 7 recites the limitation "the data " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the routine time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the meter type " in line 6.  There is insufficient antecedent basis for this limitation in the claim
Claim 7 recites the limitation "the meter profile reading process " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the predefined reading time" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the system status time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the roaming time " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hub " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the server" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cleaning time" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the reporting time " in line 14.  There is insufficient antecedent basis for this limitation in the claim
Claim 7 recites the limitation "the unsent data" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the servers" in line 14.  There is insufficient antecedent basis for this limitation in the claim
It is believed that claim 7  should be amended, or similarly amended. as follows: 

7. (Currently Amended) A method for managing [[the]] data sent by utility meters in a concentrator device, the method comprising the steps of. 
a) reading [[the]] routine time parameters of the concentrator device in a database; 
b) comparing [[the]] current system time with [[the]] current routine time parameters of routines to be executed; 
c) if a periodical reading time is met, listing the meters, selecting [[the]] a type of the meters  a communication module, and performing [[the]] a meter profile reading process; 
d) in case of not complying with [[the]] a predefined reading time, checking if [[the]] a system status time is fulfilled; 
e) if the system status time is met, listing the meters, selecting [[the]] a type of the meters a communication module, and performing [[the]] a meter relay status reading process; 
f) if [[the]] a roaming time is met, sending a status from the [[hub]] concentrator device to [[the]] a server; 
g) if [[the]] a cleaning time is met, making a backup of the data on the [[hub]] concentrator, and deleting the old data; -5-PATENT Attorney Docket No. A607-3 
h) if [[the]] a reporting time is met, selecting [[the]] unsent data, listing [[the]] servers that receive data, and sending the data to the servers; 
i) if [[the]] a system status time is met, listing the meters, selecting [[the]]a type of the meters a communication module, and performing [[the]] hourly reading of the meters 

Claim 3 depends from claim 2 and is therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratiu.(US Pub. 2008/0117077 A1)
Regarding claim 1, Ratiu discloses a modular data concentrator device for service measuring systems, which is interoperable, (Ratiu, Figs. 1-5 and 7 and ¶0005; an automatic meter reading (AMR) system with a radio frequency (RF) and a power line communication (PLC) capable device; ¶0051; Bridge device 701 includes PLC transceiver 706 that is communicatively linked to PLC network 505 via power line 520. RF transceiver 710 is communicatively linked to RF network 503 via radio frequency.)
 characterized in that it comprises the device comprising: - a processing unit or main module that controls the operation of the device (Ratiu, Figs. 1 and 7 and ¶0023; processor 112; ¶0051; Processor 712)
 and communicates in a wired or wireless fashion with the remote control and management device of a public utility company (PUC); (Ratiu, ¶0025; connectivity allows user 122 to receive meter data, and to control the meters in RF network 104 and PLC network 102 by sending and receiving control data and instructions via input/output subsystem 116. Alternatively, system 100 may be controlled automatically by a programmed computer processor in a remote location; ¶0045; A data center 525 may connect with RF concentrator device 524 and PLC concentrator device 501;  ¶0051; A user may be communicatively linked to the system 500 from data center 725,)
- some expansion modules  (Ratiu, ¶0023; PLC transceiver 106 and RF transceiver 110 may both be coupled to processor 112; ¶0051; Bridge device 701 includes PLC transceiver 706 that is communicatively linked to PLC network 505 via power line 520. RF transceiver 710 is communicatively linked to RF network 503 via radio frequency)
serially connected to the main module by means of a connection with expansion modules, (Ratiu, ¶0009; with a number of different metering devices utilizing a PLC system or an RF system to exchange data in a serial configuration  with a wide area network)
wherein each expansion module is connected with a type of service meter depending on the protocol thereof. (Ratiu, Figs. 1 and 3, 0022; The PLC network 102 includes a plurality of PLC meters 103 communicatively linked to a power line 108. RF network 104 includes a plurality of RF meters 105 communicatively linked via radio frequency to antenna 120; ¶0035; Primary modem 322 is an RF modem that includes RF transceiver 310 connected to antenna 320 that sends and receives data to and from RF network 304 via radio frequency; ¶0036 PLC meters 303 send and receive signals via power line 308 to and from PLC transceiver 306.)
Regarding claim 8, Ratiu discloses use of the modular concentrator device of claim 1 
A modular data concentrator device for service measuring systems, which is interoperable, (Ratiu, Figs. 1-5 and 7 and ¶0005; an automatic meter reading (AMR) system with a radio frequency (RF) and a power line communication (PLC) capable device; ¶0051; Bridge device 701 includes PLC transceiver 706 that is communicatively linked to PLC network 505 via power line 520. RF transceiver 710 is communicatively linked to RF network 503 via radio frequency.)
 characterized in that it comprises the device comprising: - a processing unit or main module that controls the operation of the device (Ratiu, Figs. 1 and 7 and ¶0023; processor 112; ¶0051; Processor 712)
 and communicates in a wired or wireless fashion with the remote control and management device of a public utility company (PUC); (Ratiu, ¶0025; connectivity allows user 122 to receive meter data, and to control the meters in RF network 104 and PLC network 102 by sending and receiving control data and instructions via input/output subsystem 116. Alternatively, system 100 may be controlled automatically by a programmed computer processor in a remote location; ¶0045; A data center 525 may connect with RF concentrator device 524 and PLC concentrator device 501;  ¶0051; A user may be communicatively linked to the system 500 from data center 725,)
- some expansion modules  (Ratiu, ¶0023; PLC transceiver 106 and RF transceiver 110 may both be coupled to processor 112; ¶0051; Bridge device 701 includes PLC transceiver 706 that is communicatively linked to PLC network 505 via power line 520. RF transceiver 710 is communicatively linked to RF network 503 via radio frequency)
serially connected to the main module by means of a connection with expansion modules, (Ratiu, ¶0009; with a number of different metering devices utilizing a PLC system or an RF system to exchange data in a serial configuration  with a wide area network)
wherein each expansion module is connected with a type of service meter depending on the protocol thereof. (Ratiu, Figs. 1 and 3, ¶0022; The PLC network 102 includes a plurality of PLC meters 103 communicatively linked to a power line 108. RF network 104 includes a plurality of RF meters 105 communicatively linked via radio frequency to antenna 120; ¶0035; Primary modem 322 is an RF modem that includes RF transceiver 310 connected to antenna 320 that sends and receives data to and from RF network 304 via radio frequency; ¶0036 PLC meters 303 send and receive signals via power line 308 to and from PLC transceiver 306.)
to perform meter reading through the use and interpretation of communication protocols. (Ratiu, ¶0022; The PLC network 102 includes a plurality of PLC meters 103 communicatively linked to a power line 108. RF network 104 includes a plurality of RF meters 105 communicatively linked via radio frequency to antenna 120; ¶0035; Primary modem 322 is an RF modem that includes RF transceiver 310 connected to antenna 320 that sends and receives data to and from RF network 304 via radio frequency; ¶0036 PLC meters 303 send and receive signals via power line 308 to and from PLC transceiver 306)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratiu in view of Cunningham et al. (USP. 6,366,217 B1)(hereinafter Cunningham) in view of Lee et al. (KR 101860647 B1)(hereinafter Lee)
Regarding claim 2, Ratiu discloses characterized in that wherein the main module processing unit is composed of: 
o a memory; (Ratiu, Figs. 1 and ¶0024; processor 112 utilizing memory 114 )
o an embedded flash memory; (Ratiu, ¶0056; The method for automatic meter reading communication program, which comprises an ordered listing of executable instructions for implementing logical functions, may be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as… an erasable programmable read-only memory (EPROM or Flash memory))
o an external memory; (Ratiu, ¶0056; The method for automatic meter reading communication program, which comprises an ordered listing of executable instructions for implementing logical functions, may be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as…an electrical connection (electronic) having one or more wires, a portable computer diskette (magnetic),)
o a processor; (Ratiu, Figs. 1 and 7 and ¶0023; processor 112; ¶0051; Processor 712)
o a wired communication module; (Ratiu, ¶0023; PLC transceiver 106)
o a wireless communication module; (Ratiu, ¶0023;  RF transceiver 110)
Ratiu does not disclose  a battery. Cunningham, in the same field of endeavor as Ratiu, however, discloses the limitation.  (Cunningham Col. 13, Line 1-9; The unit may be powered by a long life lithium battery (not shown), for a multiple year design life and/or powered from an external source. The battery power supply allows for the connection of sensor interface modules as monitoring devices which will be unaffected by long term power disruptions, power surges, or other system variations.)   Consequently, it would have been obvious for person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Ratiu with the known technique of providing a battery, in order to protect against power disruption, surges and variations. (Cunningham, Col. 13, Line 1-9.)
Ratiu does not disclose o a reset interface, such as a RESET button. Lee in the same field of endeavor, however discloses the limitation. (Lee, Page 6, 8th paragraph [English Language Translation] Diagnose the status of the modules inserted in the data concentrator 100, and so on if necessary, perform a power reset function)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ratiu with the known technique of providing a reset, as taught by Lee, in case situations arise where a reset is necessary. (Lee, Page 6, 8th paragraph [English Language Translation])
 o some serial communication ports; (Ratiu, ¶0009; with a number of different metering devices utilizing a PLC system or an RF system to exchange data in a serial configuration  with a wide area network and Cunningham, Col. 32, Lines 37-48; Other options include delivery through a two-way serial port (RS232) to third party host devices.)
o a connector for a box opening sensor containing meters; (Cunningham, Figs. 6-8 and Col. 9, Lines 36-43; The sensor interface module 102 is attached to the termination enclosure main body 522. The sensor interface module fits over the connector 528 for connection of the external hardware sensor, power, or other such inputs. The sensor interface module 102 is attached to the termination enclosure main body 522 through the use of sensor interface mounting screws 540. Sensor interface mounting screws 540 are sealed into the sensor interface module 102 through the use of tamper resistant)
o an external power supply port to the device; (Ratiu ¶0022; power line 108;  Cunningham, Col. 7, Lines 36-48; The sensor interface modules 102 include an appropriate hardware sensor for the device being monitored; a computerized monitoring system with associated firmware; battery power supply and/or a converter for external power; and a transmitter.)
and o some operating indicator elements. (Cunningham, Col. 38, Lines 40-44; visually displayed on the PMM error LED as a blink rate. The blink rate and correspsonding current number of errors per hour)
Regarding claim 4, Lee discloses, characterized in that wherein the communication of the main module is wireless of the Wi-Fi type, or wired of the Ethernet type. (Lee, Page 4, 6th paragraph [English Language Translation] The switch module 140 selectively supplies power to a module belonging to the data communication unit according to a PoE, Power of Ethernet, scheme according to input information.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratiu in view of Cunningham in view of Lee in view of Moustafa (US Pub. 2018/0367617 A1) in view of Madonna. (US Pub. 20180075548 A1).
Regarding claim 3, Ratiu discloses, characterized in that wherein the memory is RAM, (Ratiu, ¶0056; The method for automatic meter reading communication program, which comprises an ordered listing of executable instructions for implementing logical functions, may be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as…a random access memory (RAM) (electronic), a read-only memory (ROM) (electronic), an erasable programmable read-only memory (EPROM or Flash memory) (electronic))
Concerning the embedded flash memory is of the eMMC type, while Ratiu discloses the use of flash memory, Ratiu does not specifically disclose the flash memory is eMMC type. Moustafa, in the same field of endeavor however disclose the limitation. (Moustafa, ¶0031; memory may include, but are not limited to, magnetic memories such as hard disk (HD) drives, electronic memories such as solid state flash memory (e.g., embedded multimedia card (eMMC), etc.))  Consequently, it would have been obvious an obvious matter of design choice for the person of ordinary skill int the art, prior to the effective filing date of the claimed subject matter, to implement Ratiu, with the known technique of the flash memory being eMMC, as taught by Moustafa, since it was known technique for providing flash memory. (Moustafa, ¶0031)
While Ratiu discloses the use of external memory Ratiu does not specifically discloses and the external memory is of the microSD type. Madonna in the same field of endeavor, however discloses the limitation. (Madonna, ¶0070; MicroSD card 606 may be used to store power consumption data and other data of interest) Consequently, it would have been obvious an obvious matter of design choice for the person of ordinary skill int the art, prior to the effective filing date of the claimed subject matter, to implement Ratiu, with the known technique of the external memory being microSD, as taught by Madonna, since it was known technique for providing external memory. (Madonna, ¶0070)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratiu in view of Cunningham.
Regarding claim 5, Ratiu does not disclose characterized in that wherein each of the expansion modules has status display elements. Cunningham discloses the limitation. (Cunningham, Col. 34, Lines 31-38; Each node in the Radio Backbone (WRB) consists of Path Management Module (PMM 200) or router; Col. 38, Lines 40-44; visually displayed on the PMM error LED as a blink rate. The blink rate and correspsonding current number of errors per hour) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Ratiu with the known technique of each of the expansion modules has status display elements, as taught by Cunningham, in order to provide a visual indication  to operators of system errors.( Cunningham,  Col. 38, Lines 40-44) 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratiu in view of Lee
Regard claim 6, while Ratiu discloses PLC and Radio communication, Ratiu does not discuss the radio protocols and therefore does not disclose characterized in that wherein each expansion module can be selected from the group of communication modules with GPRS, 3G, 4G protocol servers, communication modules with other ZigBee protocol concentrators and communication modules with XBee, PLC, LoRa, 6LowPAN protocol meters. Lee, however, discloses the limitations. (Lee, Page 4, 4th -5th paragraph [English Language Translation] the wired communication module 120 may include, for example, an HS-PLC communication module and an HPGP communication module, and at least one of the HS-PLC…The wireless communication module 130 includes a Zigbee communication module and a WiSUN communication module LoRa communication module. At least one of the Zigbee communication module and the WiSUN communication module LoRa communication module is selectively inserted)
. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687